DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/7/20 and 2/16/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: line 2 of paragraph [0014] states “second insulating film 120” but should be –second insulating film 122--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 10,796,950).
As to claim 1, Lee teaches a memory device (fig. A below), comprising: 2a bit line (BL) disposed over a substrate (100, col. 4:50-52 and col. 6:1-9); 3a first insulating film (140) disposed on a sidewall of the bit line (col. 6:30-33); 4a second insulating film (142) disposed on the first insulating film (140), wherein the second 5insulating film is made of a different material (air gap) than the first insulating film (silicon oxynitride, col. 7:3-8), and a top surface of 6the second insulating film (142) is lower than a top surface of the first insulating film (140, fig. A); 7a third insulating film (144) disposed on the second insulating film (142), wherein the third insulating 8film is made of a different material (silicon oxynitride) than the second insulating film (air gap, col. 7:3-8), and a top surface of the third 9insulating film is lower than the top surface of the first insulating film (col. 7:36-42, fig. A); and 10a contact (154, denoted as “CON” in fig. A) disposed over the substrate (100) and adjacent to the bit line (BL), wherein the contact has 11a lower portion that is lower than the top surface of the third insulating film and an upper portion 12that is higher than the top surface of the third insulating film, and a width of the lower portion of 13the contact is less than a width of the upper portion of the contact (col. 8:10-18, see Fig. A below).

    PNG
    media_image1.png
    825
    891
    media_image1.png
    Greyscale

As to claim 2, Lee further teaches the contact has a stepped sidewall (interface between the lower and upper portion, fig. A).
As to claim 3, Lee further teaches a top surface of the third insulating 2film (144) is substantially aligned with a top surface of the second insulating film (142, Fig. A).
As to claim 5, Lee further teaches a mask layer (152) disposed 2on the bit line (BL), and the first insulating film (140), the second insulating film (142), and the third insulating (144) film are on a sidewall of the mask layer (152, col. 8:3-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
As to claim 4, Lee teaches the first insulating film and the 2third insulating film comprise a nitride (col. 7:3-8) but does not teach the second insulating film comprises an oxide. However, oxide and nitride spacers are known in the art. Although the second insulating film 142 of Lee is an airgap, it would have been just as obvious to use an oxide instead so as to adjust the dielectric constant between the bit lines to meet a certain criterion. That is, changing spacer materials around for capacitance or etching purposes is known in the art, as is the use of silicon nitride and silicon oxide. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use silicon oxide for the second spacer for the reasons stated above.

Allowable Subject Matter
Claims 6-10 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. In particular, the prior art fails to teach re-etching the third insulating film to lower a height of the third insulating film after 9forming a protective film on the first insulating film; 10removing the protective film; 11re-etching the second insulating film to lower a height of the second insulating film. Lee teaches only one etching step for the second and third insulating layers (fig. 9B, col. 11:60-65). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
5/9/22